
	
		II
		112th CONGRESS
		2d Session
		S. 2206
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Mr. Lautenberg (for
			 himself, Mr. Rubio,
			 Mr. Brown of Massachusetts,
			 Mr. Merkley, Ms. Mikulski, and Mr.
			 Harkin) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to provide educational counseling to individuals
		  eligible for educational assistance under laws administered by the Secretary
		  before such individuals receive such assistance, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the GI Educational Freedom Act of
			 2012.
		2.Requirement for
			 provision of educational counseling to individuals before such individuals
			 receive educational assistance provided under laws administered by Secretary of
			 Veterans Affairs
			(a)In
			 generalSection 3697A of title 38, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
				(2)by inserting
			 after subsection (b) the following new subsection (c):
					
						(c)(1)Except as provided in
				paragraph (2), in the case of an individual described in subsection (b)(1), the
				counseling services described in subsection (a) shall be required to be
				provided to the individual before the individual receives the educational
				assistance described in such subsection.
							(2)The requirement to provide counseling
				services under paragraph (1) shall not apply with respect to an individual
				described in such paragraph who communicates to the Secretary, before receiving
				educational assistance described in such paragraph, that the individual
				declines the counseling services provided under such paragraph.
							(3)For each individual to whom the
				Secretary provides counseling services under paragraph (1), the Secretary shall
				provide to the individual, as part of such services and to the degree that
				information necessary to carry out this paragraph is available to the
				Secretary, the following:
								(A)An explanation of the different types
				of accreditation and State certification and licensure available to educational
				institutions and programs of education and a discussion of how such
				accreditation, certification, and licensure can be important for meeting
				preconditions of employment.
								(B)A discussion of how the various
				policies of educational institutions regarding the transfer of academic credit
				can affect the individual and what kinds of issues are commonly encountered by
				students trying to transfer academic credit.
								(C)An overview of Federal student aid
				programs, the implications of incurring student loan debt, and discussion of
				how receipt of Federal student aid can enable a student to complete a program
				of education without incurring significant educational debt.
								(D)A comprehensive assessment of the type
				and amount of educational assistance available to the individual under Federal
				law and under the laws of the State in which the individual resides and of any
				other State of the individual's choosing.
								(E)If the individual has not developed an
				academic plan, a discussion about the importance of developing an academic
				plan.
								(F)A comprehensive list of educational
				institutions located in the State in which the individual resides and in any
				other State of the individual's choosing.
								(G)For each educational institution
				listed under subparagraph (F), the following information, if available, in a
				format that allows for easy comparison of educational institutions:
									(i)Whether financial assistance is
				available to a student enrolled in a program of education at the educational
				institution under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070
				et seq.).
									(ii)The number of veterans enrolled in
				a program of education at the educational institution who received educational
				assistance under a law administered by the Secretary in the most recently
				completed academic year.
									(iii)A list of—
										(I)academic and student support services
				provided by the educational institution to students enrolled in programs of
				education at the educational institution, including job placement and career
				counseling services; and
										(II)special services or benefits currently
				provided by the educational institution that address the unique needs of
				veterans.
										(iv)With respect to the three-year
				period ending at the end of the most recently completed academic year, the
				median amount of student loan debt held upon completion of a program of
				education at the educational institution by veterans described in clause
				(ii).
									(v)The cohort default rate, as defined
				in section 435(m) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)), of
				the educational institution.
									(vi)With respect to the three-year
				period ending at the end of the most recently completed academic year—
										(I)the average number of veterans who
				received a degree from the educational institution for completing a program of
				education;
										(II)the average number of people who
				received a degree from the educational institution for completing a program of
				education;
										(III)the average number of veterans enrolled
				in programs of education at the educational institution; and
										(IV)the average number of people enrolled in
				programs of education at the educational institution.
										(vii)In the case of an educational
				institution that offers a program of education designed to prepare people for a
				State licensure exam, the percentage of such students who take and pass such
				exam.
									(viii)For each program of education at
				the educational institution, the average amount of tuition and fees the
				educational institution charges a student for completing the program of
				education within normal time (as defined in section 668.41(a) of title 34, Code
				of Federal Regulations (or any corresponding similar regulation or ruling)),
				the typical costs for books and supplies (unless those costs are included as
				part of tuition and fees), and the cost of room and board, if applicable, and a
				calculation of how much of such costs can be covered by educational assistance
				available to the individual under laws administered by the Secretary.
									(ix)A description of the status of the
				accreditation of the educational institution and each program of education
				offered by the educational institution and a discussion of the significance of
				such status.
									(x)The median, for all veterans
				described in subsection (b)(1) who complete a program of education at the
				education institution that is an eligible program of training to prepare
				students for gainful employment in a recognized occupation (as described in
				section 102(b)(1)(A)(i) of the Higher Education Act of 1965 (20 U.S.C.
				1002(b)(1)(A)(i))), of the duration of each period beginning on the date on
				which a veteran completes a program of education at the educational institution
				and the date on which the veteran first obtains employment after completing
				such program.
									(xi)The median, for all people who
				complete a program of education at the education institution that is an
				eligible program of training to prepare students for gainful employment in a
				recognized occupation (as described in section 102(b)(1)(A)(i) of the Higher
				Education Act of 1965 (20 U.S.C. 1002(b)(1)(A)(i))), of the duration of each
				period beginning on the date on which a person completes a program of education
				at the educational institution and the date on which the person first obtains
				employment after completing such program.
									(xii)The percentages of veterans and
				the percentages of people enrolled in programs of education at the educational
				institution who obtain a degree or certificate within—
										(I)the normal time for completion of, or
				graduate from, the veteran's or person's program, as the case may be;
										(II)150 percent of the normal time for
				completion of, or graduation from, the veteran's or person's program, as the
				case may be; and
										(III)200 percent of the normal time for
				completion of, or graduation from, the veteran's or person's program, as the
				case may be.
										(xiii)The number of students enrolled
				in a program of education at the educational institution and the number of such
				students who submit a complaint to the Secretary under section 3693A(a) of this
				title.
									(xiv)Whether the educational
				institution has been reported by a Federal or State agency or a nationally or
				regionally recognized accrediting agency or association as failing to comply
				with, or has a significant risk of failing to comply with, a provision of title
				IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
									(xv)A description of the topics or
				subjects of the most numerous complaints filed during the most recent
				three-year period under section 3693A of this title with respect to the
				educational institution.
									(xvi)With respect to each of clauses
				(i) through (xiv), how the educational institution compares with other
				educational institutions as follows:
										(I)If the educational institution is a
				four-year educational institution, how the educational institution compares
				with the average of all four-year educational institutions.
										(II)If the educational institution is a
				two-year educational institution, how the educational institution compares with
				the average of all two-year educational institutions.
										(III)If the educational institution is a
				less than two-year educational institution, how the educational institution
				compares with the average of all less than two-year educational
				institutions.
										(xvii)Such other information as the
				Secretary considers appropriate to assist the individual in selecting an
				educational institution or training establishment as described in subsection
				(a)(1).
									(4)The Secretary may obtain such
				information as the Secretary requires to carry paragraph (3) from the Secretary
				of Education, the Secretary of Defense, and the heads of such other Federal
				agencies as the Secretary considers appropriate.
							(5)The Secretary shall make available to
				the public on an Internet website such information provided under paragraph (3)
				as the Secretary considers appropriate.
							(6)Making information available under
				paragraphs (3) and (5) shall not be required in a case in which the number of
				students in a category is insufficient to yield statistically reliable
				information or the results would reveal personally identifiable information
				about a
				student.
							.
				(b)Effective
			 dateSubsection (a) shall take effect on the date that is one
			 year after the date of the enactment of this Act and subsection (c) of section
			 3697A of such title, as added by such subsection, shall apply with respect to
			 individuals who apply for educational assistance described in subsection (b)(1)
			 of such section on or after such date.
			3.Repeal of
			 limitation on payments for contract educational and vocational counseling
			 provided by Secretary of Veterans AffairsSection 3697 of title 38, United States
			 Code, is amended—
			(1)by striking subsection (b); and
			(2)in subsection
			 (a), by striking (a) Subject to subsection (b) of this section,
			 educational and inserting Educational.
			4.Veterans'
			 education consumer complaint tracking system
			(a)In
			 generalChapter 36 of title 38, United States Code, is amended by
			 inserting after section 3693 the following new section:
				
					3693A.Complaint
				tracking system
						(a)EstablishmentNot later than 180 days after the date of
				the enactment of this section, the Secretary shall establish a system to
				collect, process, and track complaints submitted to the Secretary by
				individuals who are enrolled in programs of education at educational
				institutions to report instances of fraud, waste, and abuse by such
				institutions with respect to the benefits and services provided by such
				institutions to such individuals.
						(b)RequirementsThis system established under subsection
				(a) shall meet the following requirements:
							(1)The system shall
				create an individual case number for each complaint processed and tracked in
				the system.
							(2)The system shall
				allow for the reporting of complaints, disaggregated by educational
				institution.
							(3)The system shall
				allow for the reporting of complaints, disaggregated by topic or subject
				matter.
							(4)The system shall
				allow for the submittal of complaints by—
								(A)Internet website;
				and
								(B)telephone via a
				toll-free number that is available every day at all hours.
								(5)The system shall
				allow for the sharing of complaints with the following:
								(A)The educational
				institutions that are the subjects of the complaints.
								(B)The Secretary of
				Education.
								(C)The Secretary of
				Defense.
								(D)State approving
				agencies.
								(E)Nationally or
				regionally recognized accrediting agencies and associations.
								(F)Such other
				Federal agencies as the Secretary of Veterans Affairs considers
				appropriate.
								(c)OutreachThe
				Secretary shall conduct such outreach as may be necessary to inform individuals
				described in subsection (a) of the system and process established under such
				subsection.
						(d)Consideration
				by State approving agenciesWhenever a State approving agency
				considers whether to approve a course of education of an educational
				institution under this chapter, the State approving agency shall review and
				take into consideration the complaints processed and tracked by the system
				established under subsection (a) regarding the educational institution.
						(e)Privacy(1)Whenever a complaint is
				shared under subsection (b)(5), the complaint shall be anonymized, unless the
				complainant gives permission to the Secretary to share the complainant's
				identity.
							(2)The Secretary may not share a
				complaint under subsection (b)(5) with an educational institution if the
				complainant requests that such complaint not be shared with an educational
				institution.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3693 the
			 following new item:
				
					
						3693A. Complaint tracking
				system.
					
					.
			
